EXHIBIT 10.40

 

BAXTER INTERNATIONAL INC.

Form of Stock Option Plan Terms and Conditions

 

1. Purpose

 

This Stock Option Plan (the “Plan”) is adopted by the Compensation Committee of
the Board of Directors (the “Committee”) of Baxter International Inc.

 

2. Participants

 

Participants in this Plan (a “Participant”) shall be employees of Baxter
International Inc. or its subsidiaries (“Company”) who have been selected by the
Committee and to whom the Committee makes an award of an option (an “Option”)
under this Plan.

 

3. Awards

 

Each Option shall be granted pursuant to and for the purposes stated in the
[BAXTER INTERNATIONAL INC. INCENTIVE PROGRAM] (each a “Program”), as specified
by the Committee on the Grant Date. Each option shall be granted as of [DATE]
(the “Grant Date”). The purchase price for each share of Common Stock subject to
an Option shall be the Fair Market Value of a share of Common Stock on the Grant
Date; provided, however, for employees of the Company’s subsidiaries in Italy
the purchase price will be the greater of the “Normal Value” or the “Fair Market
Value” on the date of grant. The “Normal Value” is defined as the arithmetic
average of the share price of Common Stock in the month preceding the Grant
Date. The terms of each Option will be as set forth in these terms and
conditions. To the extent that any of the terms and conditions contained in this
Plan are inconsistent with the terms of the applicable Program, the terms of the
applicable Program shall control. Terms defined in the applicable Program shall
have the same meaning in these terms and conditions. The Option is not intended
to qualify as an Incentive Stock Option within the meaning of section 422 of the
United States Internal Revenue Code. The Company has not selected any country as
its home member state under the European Union Directive 2003/71/EC, and the
grant of Options pursuant to this Plan is simultaneous.

 

4. Vesting, Exercise and Expiration

 

4.1 Subject to Section 11.10 of the applicable Program, Options shall first
become exercisable on the third anniversary of the Grant Date. After an Option
becomes exercisable and until it expires, it may be exercised in whole or in
part, in the manner specified by the Company. Under no circumstances may an
Option be exercised after it has expired. Shares of Common Stock may be used to
pay the purchase price for shares of Common Stock to be acquired upon exercise
of an Option or fulfill any tax withholding obligation, subject to any
requirements or restrictions specified by the Company.

 

4.2 Except as otherwise set forth in Sections 4.3 and 4.4 and the following
sentence, if a Participant’s employment with the Company terminates before his
or her



--------------------------------------------------------------------------------

 

Option becomes exercisable, the Option will expire when the Participant’s
employment with the Company terminates. If a Participant is rehired by the
Company within 90 days of termination, the Participant shall be construed to
have been continuously employed by the Company for purposes of vesting and
exercise.

 

4.3 If the employment with the Company of a Participant who is at least 50 years
of age and has completed 15 or more years of employment with the Company is
terminated (other than by reason of his or her death or disability) before his
or her Option becomes exercisable, the Option will continue to become
exercisable for one year from the date on which employment with the Company is
terminated. Subject to Section 4.8, the Option will expire on the fifth
anniversary of the termination date.

 

4.4 If the employment with the Company of a Participant is terminated due to
death or disability more than one year after the date on which the Option is
granted before his or her Option becomes exercisable, the Option will
immediately become exercisable and, subject to Section 4.8, the Option will
expire on the first anniversary of the date that it becomes exercisable.

 

4.5 Except as otherwise set forth in Section 4.6 and 4.7, if a Participant’s
employment with the Company terminates after his or her Option becomes
exercisable, the Option will not expire immediately but will remain exercisable.
Subject to Section 4.8, the Option will expire three months after the
Participant’s employment with the Company terminates. If the participant dies or
becomes disabled during the three-month period, the option will expire on the
first anniversary of the termination date.

 

4.6 If the employment with the Company of a Participant who is at least 50 years
of age and has completed 15 or more years of employment with the Company is
terminated (other than by reason of his or her death or disability) after his or
her Option becomes exercisable, the Option will not expire immediately but will
remain exercisable. Subject to Section 4.8 and the following sentence, the
Option will expire on the fifth anniversary of the termination date.

 

4.7 If the employment with the Company of a Participant is terminated due to
death or disability after his or her Option becomes exercisable, the Option will
not expire immediately but will remain exercisable. Subject to Section 4.8, the
Option will expire on the first anniversary of the date of death or disability
of the Participant.

 

4.8 Options that have not previously expired will expire at the close of
business on the tenth anniversary of the Grant Date; provided, however, Options
granted to employees residing in Switzerland on the date of grant shall expire
on the eleventh anniversary of the Grant Date. If an Option would expire on a
date that is not a business day, it will expire at the close of business on the
last business day preceding that date. A business day is any day on which the
Common Stock is traded on the New York Stock Exchange.

 

4.9 An exercisable Option may only be exercised by the Participant, his or her
legal representative, or a person to whom the Participant’s rights in the Option
are transferred by will or the laws of descent and distribution.

 

2



--------------------------------------------------------------------------------

4.10 A transfer of employment among Baxter and its subsidiaries will not
constitute a termination of employment within the meaning of the Plan.

 

4.11 A transfer of employment to a company that assumes an Option or issues a
substitute option in a transaction to which Section 424 of the United States
Internal Revenue Code applies will not constitute a termination of employment
within the meaning of the Plan.

 

4.12 The Committee may, in its sole discretion and without receiving permission
from any Participant, substitute stock appreciation rights (“SARs”) for any or
all outstanding Options. Upon the grant of substitute SARs, the related Options
replaced by the substitute SARs shall be cancelled. The grant price of the
substitute SAR shall be equal to the Option Price of the related Option, the
term of the substitute SAR shall not exceed the term of the related Option, and
the terms and conditions applicable to the substitute SAR shall otherwise be
substantially the same as those applicable to the related Option replaced by the
substitute SAR.

 

5. Amendment

 

Subject to the limitations contained in Section 11.9 of the Program, the Board
or the Committee may, at any time and in any manner, amend, suspend, or
terminate the Plan or any Option outstanding under the Plan.

 

3